Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant's election with traverse of Group II, claims 15-24, oropharyngeal cavity condition, and the composition of claim 23 (which reads on claims 15-17 and 23) in the reply filed on 2/16/2021 is acknowledged.  The traversal is on the ground(s) that when searching the composition, the search will also turn up references to the method of use which is simply NOT true.  This is not found persuasive since just because one searches the composition will not necessarily turn up references to the method of use and for the reasons of record. Further, a reference that anticipates or renders obvious a composition will NOT necessarily read on the method of using the composition. 

Thus, claims 18-22 and 24 are withdrawn from further consideration as being drawn to non-elected inventions.

The requirement is still deemed proper and is therefore made FINAL.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Virey in view of RU 2135201, “Fresh Clips: Infusions and Decoctions”, JP 2012062321 and CN 103315191.

Virey teaches that poplar buds are used in an ointment and applied to a person in need thereof. Note that the claims read on anyone since we all age and inflammation in the oral cavity reads on the aging process. Note also that the way the composition is administered is not specified in the claims. Note that the claims are drawn to a method and the use of a composition and the method can have lots of other compositions in it thus the amounts in the one composiiton claimed are vague and indefinite since the method could include other compositions in it. Virey teaches using poplar buds (which inherently contain oil (which is essential oil when extracted). Note that the leaves are macerated which is a type of extraction when used in the ointment. Note that 500 kilograms (1 ½ pounds) are used of the poplar buds which clearly reads on a concentration of 0.1 to 70 % and also reads on 0.3 to 45 % especially in light of the above evidence that the percentages are vague and indefinite since more than one composition could be used in the method. Note also that other plant leaves which also contain oils are used besides popular buds and lard is also used which can be seen as an excipient, natural flavor, etc. Note that water is also used in Virey, see entire reference.

RU teaches that poplar buds are extracted twice with ethanol. Note that a first extraction of a raw poplar bud is done and then another extraction is done with a raw poplar bud, then the extracts are put together as claimed. Note 65-96 % ethanol and then below 60 % ethanol can be used in a separate step, see entire reference, especially pages 3 and 4. 

Note that “settled” is referring to the settled extraction which will include a supernatant which will contain the extract of poplar buds. Note filtering and concentration.

CN teaches that poplar tree is extracted and then freeze dried, see page 3. 

JP teaches lower than 30 % alcohol (ethanol) used when extracting propolis, see pages 3 and 4. 

“Fresh Clips: Infusions and Decoctions” teaches that an infusion is made by steeping leaves or flowers in a liquid (most often water) to extract the plant’s active ingredients. This can be done in hot or cold water, but hot is most efficient. Example: Chamomile tea Used for: Sleep aid.  Decoction: Best suited to the harder parts of a plant (namely the bark, roots or berries) this method boils or simmers the plant part to extract the plant’s active ingredients. Example: Ginger tea Used for: Pain relief or tummy soothing.
Thus, the decoction or extraction in the references will inherently have a supernantant which has the active poplar buds extract in it since they have been extracted. 

In the event it is seen that the amounts of the individual components claimed are actually meaningful in the claims (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the claimed amounts since they clearly overlap with what is taught in Virey or used at the claimed amounts since they are results effective variables and it is obvious for one having ordinary skill in the art to optimize the amounts of the individual components in an effort to optimize the desired results.

Note also that solvents and fruit juices can read on zero % in claim 23, thus they are not required. 
Thus, it would have been obvious to one having ordinary skill in the art to use two separate extractions as claimed. Note differing amounts of ethanol used and amounts lower than 30% in JP, thus to use the claimed amounts of ethanol is clearly a results effective variable and obvious to use the claimed amounts in an effort to optimize the desired results. Also it would have been obvious to use freeze drying in view of CN and to collect the supernantant since the supernatant is what will have the desired extract in it. 

As noted by the Office, Virey teaches that poplar buds are used in an ointment. Specifically though, according to applicant, Virey discloses to, in relevant part, “Cut up the leaves, which must be chosen very green,, but devoid of some of their moisture, by means of semi-drying; put them in melted fat, keeping them in maceration for a few hours....” Virey, p. 3. The poplar bud extract of the claimed method is obtained by preparing two different hydro-alcoholic extracts specifically using 85° and 13° ethanol, mixing the two extracts to obtain a multi-fraction alcoholic extract, collecting the supernatant from decanting, and/or centrifuging, and filtering, and subjecting the filtered supernatant to concentration and freeze-drying according to applicant. Nowhere in Virey is any suggestion of making a hydro-alcoholic extract. None of RU 2135201, “Fresh Clips”, JP 201206231 and CN 103315191 remedy the deficiencies of Virey according to applicant.

While this is noted, it is also noted that when one of ordinary skill in the art averages the amounts of ethanol used in the claimed amounts of water to ethanol, the average is 49 % ethanol, which is about half and clearly a ratio of 1:1 is obvious to one having ordinary skill in the art. Going from 85 %-13 % ethanol and then combining them is no stretch of the imagination as applicant wants to believe. Using varying amounts of ethanol to water is well known in the art as is evidenced by the references themselves.

According to applicant, RU 2135201 discloses ethanol extraction, there is nothing to suggest the claimed two extraction method, much less a second extraction of 13° ethanol. In fact, RU 2135201 teaches away from the use of a 13° ethanol in stating that the range of concentrations is 65-95% as reduced concentrations of ethanol (60% and below) leads to a sharp decrease in the content of active substances in the final product according to applicant. RU 2135201, p. 3, emphasis added according to applicant. 

It is noted that this is a 35 USC 103 rejection.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fresh Clips merely states than an infusion can be made by steeping leaves or flowers in a liquid according to applicant. The liquid of Fresh Clips is often cold or hot water. The one sentence in Fresh Clips that exemplifies making chamomile tea for a sleep aid can hardly be considered to render the two hydro-alcoholic extractions at specific concentrations of ethanol according to applicant. Even decoctions, which Fresh Clips states is best suited for harder parts of a plant — that does not encompass poplar buds, simply teaches simple boiling or simmering, and not the hydro-alcoholic steps of the claimed method according to applicant. There has been absolutely NO criticality shown in using poplar buds versus propolis at all on the record. Thus, it is clearly obvious to one having ordinary skill in the art to use a given extraction method on various types of plants. Water and ethanol are commonly used as solvents for extraction in the prior art. 

As argued by applicant, JP 201206231 is cited for its teaching of using lower than 30% alcohol when extracting propolis. Propolis (bee glue) is a resinous natural mixture, collected by honeybees from different plant leaves including poplar. However, extracting propolis is different from extraction of the poplar buds, as evidenced by RU 2135201 which clearly teaches that using concentrations of ethanol less than 60% leads to sharp decrease in the content of active substances in the final product according to applicant. Thus, a skilled artisan would not be motivated to use the teachings of JP 201206231 in view of RU 2135201 as argued by applicant.

Applicant then argues that allegedly CN 103315191 is merely relied on for the disclosure that poplar tree is extracted and then freeze dried. However, the processes in CN 103315191 are in no way related to even the remaining cited art, much less the hydro-alcoholic extraction methods of the claimed invention according to applicant. In fact, Applicant respectfully asserts that CN 103315191 cannot even be considered analogous art as it relates to a immunopotentiators for pigs that comprise yeast-beta-glucan, poplar tree as a colored extract, shell extract of bamboo shoots, and bacillus subtillus.
CN was clearly cited to establish that the point of CN was that extraction of poplar tree is well known in the art. To extract poplar tree or any other plant is clearly within the purview of the ordinary artisan. 

Applicant argues that Virey itself teaches a maceration technique to prepare poplar buds in an ointment. Thus, there is no teaching, much less any suggestion to use even a single, much less double hydro-alcoholic extraction of poplar buds according to applicant. And even when a reference cites ethanol extraction, such as RU 2135201, the reference actually teaches away from the claimed process according to applicant. As stated previously, RU 2135201 teaches away from the use of a 13° ethanol in stating that the range of concentrations 1s 65-95% as reduced concentrations of ethanol (60% and below) leads to a sharp decrease in the content of active substances in the final product, according to applicant. The Office however ignores this teaching away of RU 2135201 and makes no comment in maintaining the rejection. Cited art will teach away when it suggests that the developments flowing from its disclosures are unlikely to produce the objective of Applicant's invention (see /n re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)).

The art does NOT teach away from the claimed subject matter. 85 proof (42.5%), ethanol is taught which is 43 % which is close to 40 % which is taught at page 4 of RU.13 proof is 6.5 % which is routine optimization.

MPEP 2144.05, subsection II. 


II.    ROUTINE OPTIMIZATION

A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There Must Be an Articulated Rationale Supporting the Rejection
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.


Thus, the claimed amounts recited do not even have to be in the same range as recited in the claim.

From: MPEP 2144.05, subsection II. 


“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.)”.

Note in these cases, the ranges do not even overlap with the temperatures of the reference. 

Applicant respectfully argues that citation of Fresh Clips suffers from the same faulty
conclusion as citation to Virey in that steeping can hardly be viewed to suggest hydro-alcoholic extraction, especially when the Office’s own references teach away from the claimed method (RU 2135201). Moreover, even decoctions, which Fresh Clips states is best suited for harder parts of a plant, do not encompass poplar buds, and are simple boiling or simmering techniques, and not the hydro-alcoholic steps of the claimed method.

Since RU teaches using ethanol with is aqueous (since it is not 100 % ethanol) this argument is view in view of the teachings of thus reference.

Applicant then argues, a skilled artisan allegedly would not be motivated to use the teachings of JP 201206231 in view of RU 2135201. JP 201206231 is cited for its teaching of using lower than 30% alcohol when extracting propolis according to applicant. Propolis (bee glue) is a resinous natural mixture, collected by honeybees from different plant leaves including poplar. However, extracting propolis is different from extraction of the poplar buds, as evidenced by RU 2135201. 

The claims are drawn to poplar buds and RU teaches poplar buds as well, see page 3, bottom, of the machine translation, thus the argument is moot. 

Moreover, RU 2135201 clearly teaches that using concentrations of ethanol less than 60% leads to sharp decrease in the content of active substances in the final product, according to applicant.

This is simply NOT true as shown on page 4 of RU where 40 % ethanol is clearly used having beneficial results.  

Next, applicant argues that allegedly CN 103315191 is merely relied on for the disclosure that poplar tree is extracted and then freeze dried. However, there is nothing in CN 103315191, in combination with the remaining cited art, that would teach or suggest the hydro-alcoholic extraction methods of the claimed invention.
The rejection is maintained for the reasons already on the record. 





Claims 15-17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  RU 2135201 in view of “Fresh Clips: Infusions and Decoctions”, JP 2012062321 and CN 103315191.

RU teaches that poplar buds are extracted twice with ethanol. Note that a first extraction of a raw poplar is done and then another extraction is done with a raw poplar bud, then the extracts are put together as claimed.  RU teaches that poplar buds can be used for the treatment of soft tissue diseases. Note 65-96 % ethanol and then below 60 % ethanol can be used in a separate step, see entire reference, especially pages 3 and 4. 

Note that the claims read on anyone since we all age and inflammation in the oral cavity reads on the aging process. Note also that the way the composition is administered is not specified in the claims. Note that the claims are drawn to a method and the use of a composition and the method can have lots of other compositions in it thus the amounts in the one composiiton claimed are vague and indefinite since the method could include other compositions in it. RU teaches using poplar buds (which inherently contain oil (which is essential oil when extracted). Note that 56.88 % of the desired substances are yielded in RU. Note that the other solvents used can be seen as an excipient, natural flavor, etc. 

Note that “settled” is referring to the settled extraction which will include a supernatant which will contain the extract of poplar buds. Note filtering and concentration.

CN teaches that poplar tree is extracted and then freeze dried, see page 3. 

JP teaches lower than 30 % alcohol (ethanol) used when extracting propolis, see pages 3 and 4. 

“Fresh Clips: Infusions and Decoctions” teaches that an infusion is made by steeping leaves or flowers in a liquid (most often water) to extract the plant’s active ingredients. This can be done in hot or cold water, but hot is most efficient. Example: Chamomile tea Used for: Sleep aid.  Decoction: Best suited to the harder parts of a plant (namely the bark, roots or berries) this method boils or simmers the plant part to extract the plant’s active ingredients. Example: Ginger tea Used for: Pain relief or tummy soothing.
Thus, the decoction or extraction in the references will inherently have a supernantant which has the active poplar buds extract in it since they have been extracted. 

In the event it is seen that the amounts of the individual components claimed are actually meaningful in the claims (which is NOT being admitted), then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the claimed amounts since they clearly overlap with what is taught in RU or used at the claimed amounts since they are results effective variables and it is obvious for one having ordinary skill in the art to optimize the amounts of the individual components in an effort to optimize the desired results.

Note also that solvents and fruit juices can read on zero % in claim 23, thus they are not required. 


Thus, it would have been obvious to one having ordinary skill in the art to use two separate extractions as claimed. Note differing amounts of ethanol used and amounts lower than 30% in JP, thus to use the claimed amounts of ethanol is clearly a results effective variable and obvious to use the claimed amounts in an effort to optimize the desired results. Also it would have been obvious to use freeze drying in view of CN and to collect the supernantant since the supernatant is what will have the desired extract in it. 

As noted by the Office, Virey teaches that poplar buds are used in an ointment. Specifically though, according to applicant, Virey discloses to, in relevant part, “Cut up the leaves, which must be chosen very green,, but devoid of some of their moisture, by means of semi-drying; put them in melted fat, keeping them in maceration for a few hours....” Virey, p. 3. The poplar bud extract of the claimed method is obtained by preparing two different hydro-alcoholic extracts specifically using 85° and 13° ethanol, mixing the two extracts to obtain a multi-fraction alcoholic extract, collecting the supernatant from decanting, and/or centrifuging, and filtering, and subjecting the filtered supernatant to concentration and freeze-drying according to applicant. Nowhere in Virey is any suggestion of making a hydro-alcoholic extract. None of RU 2135201, “Fresh Clips”, JP 201206231 and CN 103315191 remedy the deficiencies of Virey according to applicant.

While this is noted, it is also noted that when one of ordinary skill in the art averages the amounts of ethanol used in the claimed amounts of water to ethanol, the average is 49 % ethanol, which is about half and clearly a ratio of 1:1 is obvious to one having ordinary skill in the art. Going from 85 %-13 % ethanol and then combining them is no stretch of the imagination as applicant wants to believe. Using varying amounts of ethanol to water is well known in the art as is evidenced by the references themselves.

According to applicant, RU 2135201 discloses ethanol extraction, there is nothing to suggest the claimed two extraction method, much less a second extraction of 13° ethanol. In fact, RU 2135201 teaches away from the use of a 13° ethanol in stating that the range of concentrations is 65-95% as reduced concentrations of ethanol (60% and below) leads to a sharp decrease in the content of active substances in the final product according to applicant. RU 2135201, p. 3, emphasis added according to applicant. 

It is noted that this is a 35 USC 103 rejection.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fresh Clips merely states than an infusion can be made by steeping leaves or flowers in a liquid according to applicant. The liquid of Fresh Clips is often cold or hot water. The one sentence in Fresh Clips that exemplifies making chamomile tea for a sleep aid can hardly be considered to render the two hydro-alcoholic extractions at specific concentrations of ethanol according to applicant. Even decoctions, which Fresh Clips states is best suited for harder parts of a plant — that does not encompass poplar buds, simply teaches simple boiling or simmering, and not the hydro-alcoholic steps of the claimed method according to applicant. There has been absolutely NO criticality shown in using poplar buds versus propolis at all on the record. Thus, it is clearly obvious to one having ordinary skill in the art to use a given extraction method on various types of plants. Water and ethanol are commonly used as solvents for extraction in the prior art. 

As argued by applicant, JP 201206231 is cited for its teaching of using lower than 30% alcohol when extracting propolis. Propolis (bee glue) is a resinous natural mixture, collected by honeybees from different plant leaves including poplar. However, extracting propolis is different from extraction of the poplar buds, as evidenced by RU 2135201 which clearly teaches that using concentrations of ethanol less than 60% leads to sharp decrease in the content of active substances in the final product according to applicant. Thus, a skilled artisan would not be motivated to use the teachings of JP 201206231 in view of RU 2135201 as argued by applicant.

Applicant then argues that allegedly CN 103315191 is merely relied on for the disclosure that poplar tree is extracted and then freeze dried. However, the processes in CN 103315191 are in no way related to even the remaining cited art, much less the hydro-alcoholic extraction methods of the claimed invention according to applicant. In fact, Applicant respectfully asserts that CN 103315191 cannot even be considered analogous art as it relates to a immunopotentiators for pigs that comprise yeast-beta-glucan, poplar tree as a colored extract, shell extract of bamboo shoots, and bacillus subtillus.
CN was clearly cited to establish that the point of CN was that extraction of poplar tree is well known in the art. To extract poplar tree or any other plant is clearly within the purview of the ordinary artisan. 

Applicant argues that Virey itself teaches a maceration technique to prepare poplar buds in an ointment. Thus, there is no teaching, much less any suggestion to use even a single, much less double hydro-alcoholic extraction of poplar buds according to applicant. And even when a reference cites ethanol extraction, such as RU 2135201, the reference actually teaches away from the claimed process according to applicant. As stated previously, RU 2135201 teaches away from the use of a 13° ethanol in stating that the range of concentrations 1s 65-95% as reduced concentrations of ethanol (60% and below) leads to a sharp decrease in the content of active substances in the final product, according to applicant. The Office however ignores this teaching away of RU 2135201 and makes no comment in maintaining the rejection. Cited art will teach away when it suggests that the developments flowing from its disclosures are unlikely to produce the objective of Applicant's invention (see /n re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)).

The art does NOT teach away from the claimed subject matter. 85 proof (42.5%), ethanol is taught which is 43 % which is close to 40 % which is taught at page 4 of RU.13 proof is 6.5 % which is routine optimization.

MPEP 2144.05, subsection II. 


II.    ROUTINE OPTIMIZATION

A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There Must Be an Articulated Rationale Supporting the Rejection
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.


Thus, the claimed amounts recited do not even have to be in the same range as recited in the claim.

From: MPEP 2144.05, subsection II. 


“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.)”.

Note in these cases, the ranges do not even overlap with the temperatures of the reference. 

Applicant respectfully argues that citation of Fresh Clips suffers from the same faulty
conclusion as citation to Virey in that steeping can hardly be viewed to suggest hydro-alcoholic extraction, especially when the Office’s own references teach away from the claimed method (RU 2135201). Moreover, even decoctions, which Fresh Clips states is best suited for harder parts of a plant, do not encompass poplar buds, and are simple boiling or simmering techniques, and not the hydro-alcoholic steps of the claimed method.

Since RU teaches using ethanol with is aqueous (since it is not 100 % ethanol) this argument is view in view of the teachings of thus reference.

Applicant then argues, a skilled artisan allegedly would not be motivated to use the teachings of JP 201206231 in view of RU 2135201. JP 201206231 is cited for its teaching of using lower than 30% alcohol when extracting propolis according to applicant. Propolis (bee glue) is a resinous natural mixture, collected by honeybees from different plant leaves including poplar. However, extracting propolis is different from extraction of the poplar buds, as evidenced by RU 2135201. 

The claims are drawn to poplar buds and RU teaches poplar buds as well, see page 3, bottom, of the machine translation, thus the argument is moot. 

Moreover, RU 2135201 clearly teaches that using concentrations of ethanol less than 60% leads to sharp decrease in the content of active substances in the final product, according to applicant.

This is simply NOT true as shown on page 4 of RU where 40 % ethanol is clearly used having beneficial results.  

Next, applicant argues that allegedly CN 103315191 is merely relied on for the disclosure that poplar tree is extracted and then freeze dried. However, there is nothing in CN 103315191, in combination with the remaining cited art, that would teach or suggest the hydro-alcoholic extraction methods of the claimed invention.
The rejection is maintained for the reasons already on the record. 






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655